Citation Nr: 1539758	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  15-01 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for a left shoulder disorder.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for an upper back and neck disorder.

9.  Entitlement to service connection for chest pain.

10.  Entitlement to service connection for a heart condition.

11.  Entitlement to service connection for right ear hearing loss.

12.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and intermittent explosive disorder (IED).

13.  Entitlement to an initial compensable disability evaluation for hypertension.

14.  Entitlement to an initial disability evaluation in excess of 30 percent for tension headaches.

15.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1995 to October 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to special monthly compensation based on the need for aid and attendance or housebound status has been raised by the record in July 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased initial disability evaluation for tension headaches and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A chronic left knee disability was not shown in service, left knee arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current left knee disorder is etiologically related to his active service.

2.  A chronic right knee disability was not shown in service, right knee arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current right knee disorder is etiologically related to his active service.

3.  A left ankle disorder has not been shown at any time during the appeal period.

4.  A right ankle disorder has not been shown at any time during the appeal period.

5.  The Veteran was noted to have pes planus at the time of his entry into active service in June 1995; however, the weight of the evidence fails to establish that the Veteran's preexisting pes planus worsened (increased in severity) during his active service.

6.  A left shoulder disorder has not been shown at any time during the appeal period

7.  A right shoulder disorder has not been shown at any time during the appeal period.

8.  A chronic cervical spine disability was not shown in service, cervical spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current mild degenerative changes of the cervical spine are etiologically related to his active service.

9.  The evidence does not demonstrate that the Veteran has a current disability characterized by chest pain for which service connection may be granted.

10.  The evidence does not demonstrate that the Veteran has a current disability characterized as a heart condition for which service connection may be granted.

11.  Hearing loss for VA purposes has not been shown in the Veteran's right ear.

12.  A psychiatric disorder was not shown in service or within one year of service discharge; and the weight of the evidence fails to establish that the Veteran's current psychiatric disorder is etiologically related to his active service.

13.  The Veteran's hypertension requires continuous medication, but has not shown diastolic readings predominantly 100 or more nor systolic readings predominantly 160 or more.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).

3.  A left ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A right ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Pes planus was not aggravated by service.  38 U.S.C.A. §§ 1110, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

6.  A left shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  A right shoulder disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for service connection for an upper back and neck disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

9.  The criteria for service connection for disability characterized by chest pain have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2015).

10.  The criteria for service connection for disability characterized as a heart condition have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

12.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

13.  The criteria for an initial compensable disability rating for hypertension are not met. 38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims decided herein at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examinations for his claims for chest pain, right ear hearing loss, and hypertension (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board acknowledges the Veteran was not provided with an examination regarding his claims for service connection for left and right knee disorders, left and right ankle disorders, pes planus, left and right shoulder disorders, upper back and neck disorder, a heart condition, and a psychiatric disorder.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertions that the above disabilities were incurred during his active service.  As such, these conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issues decided herein.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, organic diseases of the nervous system and psychosis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Bilateral Knee Disorders

The Veteran filed his service connection claims for left and right knee disorders in April 2012, which were denied in the October 2013 rating decision.

The Veteran's STRs show that he denied having any knee symptoms at his entrance examination.  His STRs do not show he had any symptoms, complaints, or treatment for either his left or right knee.

More than a decade after the Veteran's separation from service, in March 2012, he reported having knee pain that began prior to his separation from service.  June 2012 MRIs of his left and right knees showed mild osteoarthritis.  In July 2012, he reported having knee pain since 1998.  X-rays of his left and right knees were normal.

In his April 2012 claim for service connection, the Veteran only indicated that his bilateral knee disorder began in January 1998.  Likewise, in his November 2013 Notice of Disagreement, he did not indicate any specific event or injury to his knees during his service.

At an August 2013 VA examination for his thoracolumbar spine, which is discussed further below, the Veteran had normal knee strength with no muscle atrophy, normal knee reflexes, and normal knee sensation.

There is no evidence that a knee disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any knee symptoms in service, at discharge, or after his separation from service until years later.  There is also no competent medical opinion of record which relates the Veteran's current mild osteoarthritis to his service.

Consideration has been given to the Veteran's allegation that he had problems with his knees during his military service.  He is clearly competent to report symptoms of knee pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe knee pain, he lacks the medical training or qualification either to diagnose a knee disability or to relate it to any in-service injury.  Id. 

While the Veteran has asserted that he has experienced knee problems continuously since service, the Board notes that no knee problems were noted in his STRs, and a chronic knee disability was not diagnosed until over 10 years after his separation from service.  As such, the Board does not find that the evidence of record shows continuous knee symptomatology.
 
The medical evidence does not document a chronic left or right knee disability, and as such, the Veteran is not entitled to presumptive service connection for his bilateral knee disorders.  The record does not show that the Veteran was diagnosed with arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his bilateral knee disorders.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Board has found that the Veteran's report of in-service knee injury and subsequent knee disorder lack sufficient credibility to establish any in-service injury or to relate any current diagnosis to any inservice event.  He did not report any knee problems in service, and there is no clinical evidence of a knee disorder until many years after service.

Accordingly, the criteria for service connection have not been met for a left or right knee disorder.  That is, the evidence does not show that a chronic knee disorder was diagnosed in service or within one year of service and the weight of the evidence is against a finding that a knee disorder has existed continuously since service.  Therefore, the claims are denied. 

Bilateral Ankle Disorders

The Veteran filed his service connection claims for left and right ankle disorders in April 2012, which were denied in the October 2013 rating decision.

The Veteran's STRs show that he denied having any ankle symptoms at his entrance examination.  His STRs do not show he had any symptoms, complaints, or treatment for either his left or right ankles.

The Veteran's medical treatment records after his separation from service show that the Veteran complained of ankle pain, which he felt was due to his pes planus.  In addition, x-rays of his ankles were normal.  

The Veteran is competent, of course, to state that he experienced left and right ankle pain in service.  However, the credibility of such an assertion is questionable in light of the fact that there is no evidence of a current disability of the left or right ankles.  He did not identify any specific event or injury during his service in either his initial claim for benefits or his Notice of Disagreement.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the record contains no evidence of any current medical treatment (either single treatment visits or ongoing treatment) or any complaints of any ankle symptoms.  Moreover, while he may be competent to report symptoms of current ankle pain, which he has not necessarily done, there is no indication that the Veteran is competent to diagnose a disorder of the ankles or link any current problem that he may have to his service.  See Davidson, supra; Jandreau, supra.

Accordingly, the Board finds that the weight of the evidence is against the claims and entitlement to service connection for left and right ankle disorders is denied.

Pes Planus

The Veteran filed his service connection claim for pes planus in April 2012, which was denied in the October 2013 rating decision.

The Veteran's STRs show that pes planus was noted at his entrance examination in June 1995.  His STRs do not contain any symptoms, complaints, or treatment for pes planus.

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In this case, because pes planus was noted at entry, the presumption of soundness did not attach with regard to this disorder.  The issue in this regard is whether his pes planus was aggravated beyond the natural progression of the disease by his active service.

The STRs contain no evidence of any foot complaints, symptoms, or treatment related to his pes planus.  

The Veteran's medical treatment records after his separation from service show he felt his pes planus was due to his active service in January 2012.  In March 2012, he complained of foot pain due to pes planus.  Later, he felt that his pes planus resulted in ankle pain, knee pain, and back pain.

Laypersons are competent to testify as to their observations and as to some medical matters, including the existence of pes planus (flat feet).  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The question as to whether his pes planus was aggravated by his active service, as opposed to the observation of an existence of pes planus itself, appears to be the type of complex medical matter as to which laypersons are not competent to testify.  Jandreau, supra.

The Veteran's STRs do not document any trouble with his feet during service.  In essence, his STRs do not show a worsening of his pes planus.  The Veteran has not submitted any medical evidence supporting his contention that his pes planus was aggravated by his active service.  Thus, the Veteran failed to demonstrate that his pes planus was aggravated by service.  Jensen, supra.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for pes planus is denied.  


Bilateral Shoulder Disorders

The Veteran filed his service connection claims for left and right shoulder disorders in April 2012, which were denied in the October 2013 rating decision.

The Veteran's STRs show that he denied having any shoulder symptoms at his entrance examination.  His STRs do not show he had any symptoms, complaints, or treatment for either his left or right shoulder.

The Veteran's medical treatment records after his separation from service also do not contain any shoulder symptoms, complaints, or treatment.

The Veteran is competent, of course, to state that he experienced left and right shoulder pain in service.  However, the credibility of such an assertion is questionable in light of the fact that there is no evidence of a current disability of the left or right shoulders.  He did not identify any specific event or injury to his shoulders during his service in either his initial claim for benefits or his Notice of Disagreement.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, supra; Giplin, supra; Brammer, supra.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, supra; see also Romanowsky, supra.

Here, the record contains no evidence of any current medical treatment (either single treatment visits or ongoing treatment) or any complaints of any shoulder symptoms.  Moreover, while he may be competent to report symptoms of current shoulder pain, which he has not necessarily done, there is no indication that the Veteran is competent to diagnose a disorder of the shoulder or link any current problem that he may have to his service.  See Davidson, supra; Jandreau, supra.

Accordingly, the Board finds that the weight of the evidence is against the claims and entitlement to service connection for left and right shoulder disorders is denied.  

Upper Back and Neck Disorder

The Veteran filed his service connection claim for an upper back and neck disorder in April 2012, which was denied in the October 2013 rating decision.

The Veteran's STRs show that he denied having any neck symptoms at his entrance examination.  While his STRs show that in September 1997, he reported having a stiff neck, no diagnosis was made.  In addition, his STRs do not show any symptoms, complaints, or treatment for a chronic neck disability.

Fifteen years after the Veteran's separation from service, in July 2015, a cervical spine CT showed mild degenerative changes.

In his April 2012 claim for service connection, the Veteran only indicated that his upper back and neck disorder began in January 1998.  Likewise, in his November 2013 Notice of Disagreement, he did not indicate any specific event or injury to his upper back and neck during his service.

There is no evidence that an upper back and neck disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any chronic neck symptoms in service, at discharge, or after his separation from service until years later.  There is also no competent medical opinion of record which relates the Veteran's current mild degenerative changes to his service.

Consideration has been given to the Veteran's allegation that he had problems with his upper back and neck during his military service.  He is clearly competent to report symptoms of neck pain as well as injury.  See Jandreau, supra; Buchanan, supra.  However, while the Veteran may describe upper back and neck pain, he lacks the medical training or qualification either to diagnose an upper back and neck disorder or to relate it to any in-service injury.  Id. 

While the Veteran has asserted that he has experienced upper back and neck problems continuously since service, the Board notes that no chronic upper back and neck diagnosis is contained in his STRs.  As such, the Board does not find that the evidence of record shows continuous upper back and neck symptomatology.
 
While the record contains evidence of treatment for a stiff neck in service, the medical evidence does not document a chronic upper back and neck disability, and as such, the Veteran is not entitled to presumptive service connection for his upper back and neck disorder.  The record does not show that any of the Veteran's upper back and neck symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his upper back and neck disorder.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Board has found that the Veteran's report of in-service upper back and neck injury and subsequent upper back and neck disorder lack sufficient credibility to establish any in-service injury or to relate any current diagnosis to any inservice event.  He did not report any upper back and neck problems in service, and there is no clinical evidence of an upper back or neck disorder until many years after service..  

Accordingly, the criteria for service connection have not been met for an upper back and neck disorder.  That is, the evidence does not show that a chronic upper back and neck disorder was diagnosed in service or within one year of service and the weight of the evidence is against a finding that an upper back and neck disorder has existed continuously since service.  Therefore, the claim is denied. 

Chest Pain

The Veteran filed his service connection claim for chest pain in April 2012, which was denied in the October 2013 rating decision. 

The Veteran's STRs show that he complained of chest pain in May 1998, June 1998, and September 1998.  However, he was diagnosed with atypical chest pain as objective medical testing revealed no chronic pathology.  The Veteran also fractured his ribs in June 1999.

The Veteran's medical treatment records after his separation from service show that he denied having chest pain in January 2012, April 2012, June 2012, July 2012, September 2013, and October 2013.  The medical record contains no evidence of any current chest pain or chest disorder.

In August 2013, the Veteran was afforded a VA examination.  The examiner revived the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported chest pain and a history of fractured ribs.  A chest x-ray was normal and showed no evidence of any rib fracture or bone or soft tissue abnormality or complication.  The examiner did not note a chest diagnosis.  The examiner opined that the Veteran's chest pain was less likely than not related to service as the Veteran's rib fracture had resolved and the Veteran was diagnosed with atypical chest pain in service.

The Veteran is competent, of course, to state that he experienced chest pain in service.  However, the credibility of such an assertion is questionable in light of the fact that there is no evidence of a current disability of the chest.  He did not identify any specific event or injury to his chest during his service in either his initial claim for benefits or his Notice of Disagreement.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, supra; Giplin, supra; Brammer, supra.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, supra; see also Romanowsky, supra.

Here, the record contains no evidence of any current medical treatment (either single treatment visits or ongoing treatment) or any complaints of any chest pain.  Indeed, the Veteran has consistently denied having chest pain to his treating provider.  Moreover, while he may be competent to report symptoms of current chest pain, which he has not necessarily done, there is no indication that the Veteran is competent to diagnose a disorder of the chest or link any current problem that he may have to his service.  See Davidson, supra; Jandreau, supra.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for chest pain is denied.  

Heart Condition

The Veteran filed his service connection claim for a heart condition in April 2012, which was denied in the October 2013 rating decision.

The Veteran's STRs show that he was diagnosed with tachycardia in July 1995.  A May 1998 electrocardiogram showed premature supraventricular beat.  A chest x-ray showed no active cardiac disease.  A July 1998 echocardiogram was within normal limits.  In addition, a July 2007 electrocardiogram was also within normal limits.  A June 1999 chest x-ray was normal.  Thus, his STRs do not show that the Veteran was diagnosed with any chronic heart condition as his latest STRs showed normal objective medical test findings.

The Veteran's medical treatment records after his separation from service show he had normal examinations of his heart in January 2012, April 2012, June 2012, July 2012, and October 2013.

The Veteran is competent, of course, to state that he experienced a heart condition in service.  However, the credibility of such an assertion is questionable in light of the fact that there is no evidence of a current disability of the heart.  He did not identify any specific event or injury to his heart during his service in either his initial claim for benefits or his Notice of Disagreement.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, supra; Giplin, supra; Brammer, supra.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, supra; see also Romanowsky, supra.

Here, the record contains no evidence of any current medical treatment (either single treatment visits or ongoing treatment) or any complaints of any heart symptoms.  Indeed, the Veteran has consistently had normal examinations of his heart with his treating provider.  Moreover, while he may be competent to report symptoms of a heart condition, which he has not necessarily done, there is no indication that the Veteran is competent to diagnose a disorder of the heart or link any current problem that he may have to his service.  See Davidson, supra; Jandreau, supra.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for a heart condition is denied.  

Right Ear Hearing Loss

The Veteran filed his service connection claim for right ear hearing loss in April 2012, which was denied in the October 2013 rating decision.

The determination of whether a Veteran has a hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs show in June 1995, he had a normal examination of the ears and ear drums, and had an audiometric examination with normal findings of the right ear.  In January 1999, while he reported difficulty hearing, an audiometric examination continued to show normal findings of the right ear.

In August 2013, the Veteran was afforded a VA audiological examination.  The pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
15
25
20

His Maryland CNC speech recognition score was 94 percent in the right ear. The examiner diagnosed the Veteran with right ear normal hearing.  In addition, these hearing levels also do not meet the VA requirements for a hearing loss disability in the right ear.

In view of the foregoing, the Board finds that with regard to the right ear, there is no evidence of the Veteran having hearing loss for VA purposes.  Palczewski v. Nicholson, 21 Vet.App. 174 (2007).  Thus, service connection for the right ear hearing loss is denied on this basis.

Psychiatric Disorder

The Veteran filed his service connection claim for a psychiatric disorder in April 2012, which was denied in the October 2013 rating decision.

The Veteran's STRs show that he had a normal psychiatric examination at his entrance examination in June 1995.  His STRs do not contain any evidence of symptoms, complaints, or treatment for a psychiatric disorder during his service.

The Veteran's medical treatment records after his separation from service show he had a negative PTSD screen in January 2012.  However, he was diagnosed with PTSD in March 2012.  In January 2013, his PTSD was attributed to childhood experiences and not to his active service.  In August 2015, he was also diagnosed with IED.

There is no evidence that a psychiatric disorder had its onset in service or within one year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any psychiatric symptoms in service, at discharge, or after his separation from service until years later.  There is also no competent medical opinion of record which relates the Veteran's current psychiatric disorder to his service.

Consideration has been given to the Veteran's allegation that he had psychiatric problems during his military service.  He is clearly competent to report psychiatric symptoms.  See Jandreau, supra; Buchanan, supra.  However, while the Veteran may describe anxiety and anger, he lacks the medical training or qualification either to diagnose a psychiatric disability or to relate it to service or any in-service injury or event.  Id. 

While the Veteran has asserted that he has experienced psychiatric problems continuously since service, the Board notes that no psychiatric problems were noted in his STRs, and a psychiatric disability was not diagnosed until over 10 years after his separation from service.  As such, the Board does not find that the evidence of record shows continuous psychiatric symptomatology.
 
The medical evidence does not document a chronic psychiatric disability, and as such, the Veteran is not entitled to presumptive service connection for a psychiatric disorder.  The record does not show that the Veteran was diagnosed with a psychiatric disorder within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his psychiatric disorder.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Board has found that the Veteran's report of an in-service psychiatric event or diagnosis lacks sufficient credibility to establish service connection for a psychiatric disorder.

Accordingly, the criteria for service connection have not been met for a psychiatric disorder.  That is, the evidence does not show that a chronic psychiatric disorder was diagnosed in service or within one year of service and the weight of the evidence is against a finding that a psychiatric disorder has existed continuously since service.  Therefore, the claim is denied. 

Increased Initial Disability Rating for Hypertension

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his service connection claim for hypertension in April 2012, which was granted in the October 2013 rating decision and assigned a noncompensable disability rating effective March 26, 2012.  The Veteran appealed the noncompensable disability rating that was assigned.

The Veteran's hypertension is evaluated under Diagnostic Code 7101.  A 10 percent rating is assigned for diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more, or an individual with a history of diastolic blood pressure predominately 100 or more requiring continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic readings of 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.38 C.F.R. § 4.31.

The Veteran's medical treatment records dated between January 2012 and July 2015 shows numerous systolic readings ranging from 116 to 150 and diastolic readings ranging from to 75 to 95.

Based on a review of the above evidence, the Board concludes that entitlement to a compensable evaluation for hypertension is not warranted.  In order to receive a 10 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 100 or higher either historically or during the course of the appeal.  Although the medical evidence demonstrates that he is on medication to manage his hypertension, out of the multiple blood pressure readings recorded, none are 100 or higher.

The criteria also allow for an increased evaluation if the systolic pressures are predominately 160 or higher.  Here, the highest systolic pressure shown was 150.

As the evidence plainly indicates, the Veteran has not established a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to an initial compensable rating for hypertension is denied.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for pes planus is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for an upper back and neck disorder is denied.

Service connection for chest pain is denied.

Service connection for a heart condition is denied.

Service connection for right ear hearing loss is denied.

Service connection for a psychiatric disorder is denied.

An initial compensable disability evaluation for hypertension is denied.


REMAND

The Veteran filed his service connection claim for tension headaches in April 2012, which was granted in the October 2013 rating decision and assigned a noncompensable disability rating effective March 26, 2012.  The Veteran appealed the noncompensable disability rating that was assigned, and in a December 2014 rating decision, an initial 30 percent disability rating was assigned effective March 26, 2012.  As this was not a full grant of the benefit sought, the issue remains on appeal and before the Board.

The Veteran was able to work despite his headaches but for three separate days in May 2014, June 2014, and December 2014.  However, in July 2015, the Veteran reported that he was unable to secure or follow any substantially gainful occupation, in part, due to his tension headaches. 

In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine the current severity of his tension headaches.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran filed a claim for TDIU in July 2015, asserting that he was unable to work due, in part, to his headaches.  Accordingly, the issue of whether a TDIU rating is warranted is currently before the Board.

Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter should be sent to the Veteran regarding his claim for TDIU.  

2.  Following completion of the above, schedule the Veteran for a VA examination for tension headaches.  The examiner should opine whether the Veteran's headaches are most closely analogous in severity to migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability (consistent with a 50 percent disability rating) and the effect of the Veteran's headaches on his occupational functioning and daily activities.

3.  Any additional development deemed warranted should be undertaken, to include obtaining VA examination(s) of the Veteran's service-connected disability or disabilities.

4.  Then, readjudicate the claims.  If the decisions are adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


